DETAILED ACTION
Status of Claims
This action is in reply to the response and amendments received on 14 September 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 11, 16, and 42-45 have been amended.
Claims 5, 7-8, 13, 15, 21-36, and 40-41 are cancelled.
Claims 2-4, 6, 9-10, 12, 14, 17-20, and 37-39 are original / previously presented.
Claims 1-4, 6, 9-12, 14, 16-20, 37-39, and 42-45 are currently pending and have been examined.

Response to Arguments
Regarding the previous objection of claim 16, the Applicant has successfully amended the claim, and accordingly the objection is rescinded.
Regarding the Applicant’s arguments filed regarding the previous 35 USC 101 rejection of claims 1-4, 6, 9-12, 14, 16-20, 37-39, and 42-45 have been considered but they are not persuasive.
Applicant argues that the claims are eligible because “the claims are not directed to a mental process” and that “simply observing and judging characteristics from images, judging whether characteristics are equal, judging movement / geographic boundaries / distance / cost / judging an identifier; [and]… a user manually evaluating and judging characteristics oversimplifies the features recited in claim 1.  Claim 1 provides for a system that cannot merely be completed in one’s head, with specific steps, including ‘receiving four or more first images showing a first object... determining… that the first object has crossed a geographic boundary; and determining a cost for the first object for moving past the geographic boundary’” (Remarks pg. 9-11).  Examiner disagrees. First, the steps of determining that the first object has crossed a geographic boundary, and determining a cost for the first object moving past the geographic boundary are both claimed at a high level of detail and represent mental processes in Step 2A Prong One.  Note that both of these steps are claimed at a high level of detail and lack particular, technical steps or processes that would otherwise prevent these steps from otherwise be performed mentally / visually by a person in the mind, or by a person with the assistance of pen and paper. Determining in the context of these limitations encompasses a user manually observing and judging characteristics from images including whether the object crossed geographic boundaries, and judging a cost.  Observations and judgements are mental processes. Second, the step of receiving four or more first images showing the first object step is not identified as a mental process.  This step is an additional element analyzed in Step 2A Prong Two / Step 2B, as an extra-solution data gathering step which does not provide a practical application or significantly more to the abstract concept.  Since the claim recites limitations that are grouped as a mental process in Step 2A Prong One, the claim recites an abstract concept.  This argument is not persuasive. 
Applicant argues the claims are eligible because “even if claim 1 is directed to a mental process, which Applicant does not concede, Applicant submits that claim 1 recites additional elements that integrate the judicial exception into a practical application.  See MPEP, 2106.04(II)(A)(2).  Specifically, claim 1 ‘as a whole integrates the [alleged] exception into a practical application of that exception’ and ‘the additional elements…’transform the nature of the claim’ into a patent-eligible application of the judicial exception.’ Id. Rather than merely reciting a ‘user manually observing and judging characteristics from images, judging whether the characteristics are equal, judging movement / geographic boundaries / distance / cost, judging an identifier; [and]… manually evaluating and judging characteristics,’ claim 1 recites specific features that integrate the alleged exception into a practical application.  For example, claim 1 does not recite merely observing an image and judging characteristics of the image at a high level.  By contrast, claim 1 recites a specific technique in which four or more images are received and both static and dynamic characteristics of a first object are determined.  Specifically, a first static characteristic of the first object is determined… and a second static characteristic of the first object is determined… Additionally, a first dynamic characteristic of the first object is determined… and a second dynamic characteristic of the first object is determined… A comparison is performed of the second static characteristic to the first static characteristic. It is determined… that the second static characteristic is approximately equal… A comparison is performed of the second dynamic characteristic to the first static characteristic.  It is  determined… that the second dynamic characteristic is approximately equal to the first dynamic characteristic.  It is determined in response to an approximate equivalence between the… static characteristic… and an approximate equivalence between the… dynamic characteristic, that the object is moving.  The specific features recited provide ‘additional elements’ that ‘transform the nature of the claim’ into a patent-eligible application of the alleged judicial exception.  Therefore, at least because of the specific features recited above, claim 1 is patent eligible” (Remarks pg. 12-13).  Examiner disagrees. Each of the determining and comparing steps (e.g. determining an identifier, determining a first / second static characteristic, determining a first / second dynamic characteristic, performing a comparison between the static / dynamic characteristics, determining whether static / dynamic characteristics are approximately equal, determining object is moving / crossed geographic boundary, determining a cost, determining a distance) are recited at such a high level that they could otherwise be performed mentally, or performed mentally by a person with the assistance of pen and paper, hence these limitations are grouped as mental processes. Regarding the steps identified as mental processes, the one or more processors as claimed are recited at a high-level of generality and are merely invoked as tools to perform existing processes.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea. Next, regarding the step of receiving four or more first images, this additional element is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity; and the one or more processors (generic computers) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process (e.g. receiving physical images). Even in combination, these additional elements (one or more processors, receiving images) do not integrate the abstract idea into a practical application because they also do not impose any meaningful limitations on practicing the abstract idea. Therefore, the additional elements, including the combination of the one or more processors, and receiving four or more first images do not impose meaningful limitations on practicing the abstract idea to represent a practical application.  This argument is not persuasive.
Applicant argues that the claims are eligible because “the claims are not directed to certain methods of organizing human activity” and “The Office states that the steps of the claims are ‘similar to a person analyzing information to determine an object’s characteristics… and a person charging for movement / travel… If a claim limitation under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. fundamental economic principles or practices; commercial or legal interactions, sales activities or behaviors; managing personal behavior, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas’… However, the Office does not indicate that the claims, or any features of the claims, are specifically directed to fundamental economic principles, commercial or legal interactions, or managing personal behavior beyond generically stating that ‘nothing in these claim limitations preclude the steps from practically being performed by a person / people’. Accordingly, Applicant submits that claim 1 is not directed to certain methods of organizing human activity, as described by the 2019 PEG and in the MPEP” (Remarks pg. 13).  Examiner disagrees. Other than reciting generic computer components, such as one or more processors, nothing in these claim limitations preclude the steps from practically being performed by a person / people. Note that determining a cost, and charging the cost to an account are fundamental economic principles or practices.  Note that charging the cost to an account is a commercial interaction.  Note that determining a cost and charging the cost to an account are sales activities or behaviors.  Note that determining a unique identifier, determining static / dynamic characteristics, performing comparison of characteristics, determining characteristics are equal, determining objects are moving based on equivalence, determining if an object has crossed a boundary, and determining a distance are managing personal behavior.  Note that determining static / dynamic characteristics, performing comparison of characteristics, determining characteristics are equal, determining objects are moving based on equivalence, determining if an object has crossed a boundary, determining a distance, and charging the cost to an account are following rules or instructions. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (i.e. these claim limitations represent fundamental economic principles or practices, commercial or legal interactions, sales activities or behaviors, managing personal behavior, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.  This argument is not persuasive.
Applicant argues that dependent claim 16 is eligible because “various dependent claims add further limitations that clearly do not fall within mental processes and/or methods of organizing human activity allegations set forth in the Office Action.  For example, claim 16 recites, ‘wherein determining the unique identifier of the first object comprises receiving the unique identifier of the first vehicle from a sensor located within the first vehicle’” (Remarks pg. 13-14).  Examiner disagrees. This receiving limitation is not identified as a mental process or an organizing human activity, rather it is identified as an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering (i.e. gathering data for the step of determining an identifier), and the sensor is another computer component recited at a high level of generality and amounts to using computers as a tool, which is not a practical application or significantly more. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Hence, this limitation does not provide a practical application or significantly more to the abstract idea.  This argument is not persuasive. 
Applicant argues that dependent claim 17 is eligible because “various dependent claims add further limitations that clearly do not fall within mental processes and/or methods of organizing human activity allegations set forth in the Office Action… Additionally, claim 17 recites, ‘wherein the sensor comprises an RFID chip’.  The Office Action does not show that receiving an identifier from an RFID chip is an act that can be performed mentally and/or merely by humans or the human mind” (Remarks pg. 13-14).  Examiner disagrees. The sensor comprising an RFID chip is not identified as a mental process or an organizing human activity, rather it is identified as an additional element that is not indicative of a practical application or significantly more. The RFID chip is another computer component recited at a high level of generality and amounts to using computers as a tool (i.e. in the data gathering step of receiving in claim 16), and represents generally linking the use of the judicial exception to technological environment or field of use (RFID), which is not a practical application or significantly more. Furthermore, see the Applicant’s specification ¶[0204] describing the additional element of using an RFID chip as a sensor within the vehicle at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, this feature does not provide a practical application or significantly more to the abstract idea.  This argument is not persuasive. 
Regarding the previous 35 USC 103 rejection of claims 1-4, 6, 9-12, 14, 16-20, 37-39, and 42-45, the Applicant has successfully amended the claims, and accordingly the rejection is rescinded.

Priority
This application 16/162,289 filed on 16 October 2018 claims priority as a continuation in part of US patent application 14/943,025 filed on 17 November 2015, which is a continuation of US patent application 14/263,916 filed on 28 April 2014 (now patent 9,652,666), which is a continuation of US patent application 14/187,300 filed on 23 February 2014 (now patent 8,982,213), which is a continuation of US patent application 13/686,802 filed on 27 November 2012 (now patent 8,698,895), which claims benefit of US provisional patent application 61/680,268 filed on 6 August 2012.

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 4 March 2020, 1 May 2020, and 9 October 2020 have been acknowledged by the Office.

Claim Interpretation
The terms ‘approximately equal’ and ‘approximate equivalence’ (recited in claims 1, 11, 42-45) are relative terms which are not further clarified in the claims what represents approximately equal instead of equal.  However, the Applicant’s specification ¶[0247-248] clarifies that a first and second static / dynamic characteristic being approximately equal is when a difference between magnitudes of the first and second static / dynamic characteristics or a ratio between the first and second static / dynamic characteristics is below a predetermined threshold.  This is how ‘approximately equal’ and ‘approximate equivalence’ are being interpreted, to preclude an interpretation of indefiniteness. 

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Claim 1:
Claim 1 recites the limitation “the second dynamic characteristic a second direction of travel of the first object” which is missing the word ‘is’ between ‘characteristic’ and ‘a’ (e.g. the second dynamic characteristic is a second direction…).  The Office recommends amending to add this omission for clarity.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 9-12, 14, 16-20, 37-39, and 42-45:
Claims 1-4, 6, 9-12, 14, 16-20, 37-39, and 42-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1:
Claims 1-4, 6, 9-12, 14, 16-20, 37-39, and 42-45 recite a method. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claim(s) 1-4, 6, 9-12, 14, 16-20, 37-39, and 42-45 recite an abstract idea. Independent claims 1 and 11 recite determining a unique identifier for the first object; determining, based on one of the four or more first images, a first static characteristic of the first object; determining, based on another of the four or more first images, a second static characteristic of the first object; determining, based on two of the four or more first images, a first dynamic characteristic of the first object; determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; performing a comparison of the second static characteristic to the first static characteristic; determining, in response to the comparison of the second static characteristic to the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; performing a comparison of the second dynamic characteristic to the first dynamic characteristic; determining, in response to the comparison of the second dynamic characteristic to the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; determining, in response to an approximate equivalence between the second static characteristic and the first static characteristic and an approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; determining, based on one of the four or more first images, that the first object has crossed a geographic boundary; determining a cost for the first object for moving past the geographic boundary; determining a distance the first object has moved; determining, based on the distance the first object has moved, a cost for movement of the first object; and charging the cost to an account associated with the first object, wherein: the first static characteristic and the second static characteristic are at least one of a make, a model, a year, a color, an outline, a size, or a dimension of the first object that are constant over time, the first dynamic characteristic is a first direction of travel of the first object, and the second dynamic characteristic is a second direction of travel of the first object.
The claim(s) as a whole recite methods of organizing human activities and/or mental processes. First, the claim 1 and 11 limitations of the method being configured to be performed by one or more processors, and the method comprising determining a unique identifier for the first object; determining, based on one of the four or more first images, a first static characteristic of the first object; determining, based on another of the four or more first images, a second static characteristic of the first object; determining, based on two of the four or more first images, a first dynamic characteristic of the first object; determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; performing a comparison of the second static characteristic to the first static characteristic; determining, in response to the comparison of the second static characteristic to the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; performing a comparison of the second dynamic characteristic to the first dynamic characteristic; determining, in response to the comparison of the second dynamic characteristic to the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; determining, in response to an approximate equivalence between the second static characteristic and the first static characteristic and an approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; determining, based on one of the four or more first images, that the first object has crossed a geographic boundary; determining a cost for the first object for moving past the geographic boundary; determining a distance the first object has moved; determining, based on the distance the first object has moved, a cost for movement of the first object; and charging the cost to an account associated with the first object, wherein: the first static characteristic and the second static characteristic are at least one of a make, a model, a year, a color, an outline, a size, or a dimension of the first object that are constant over time, the first dynamic characteristic is a first direction of travel of the first object, and the second dynamic characteristic is a second direction of travel of the first object are organizing human activities.  For instance, the claims are similar to a person analyzing information to determine an object’s characteristics (e.g. ID, direction) and movement; and a person charging the object’s corresponding account for movement / travel based on distance or geography travelled. Other than reciting generic computer components, such as one or more processors, nothing in these claim limitations preclude the steps from practically being performed by a person / people. Note that determining a cost, and charging the cost to an account are fundamental economic principles or practices.  Note that charging the cost to an account is a commercial interaction.  Note that determining a cost and charging the cost to an account are sales activities or behaviors.  Note that determining a unique identifier, determining static / dynamic characteristics, performing comparison of characteristics, determining characteristics are equal, determining objects are moving based on equivalence, determining if an object has crossed a boundary, and determining a distance are managing personal behavior.  Note that determining static / dynamic characteristics, performing comparison of characteristics, determining characteristics are equal, determining objects are moving based on equivalence, determining if an object has crossed a boundary, determining a distance, and charging the cost to an account are following rules or instructions.  If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (i.e. these limitations represent the sub-groupings of fundamental economic principles or practices, commercial interactions, sales activities or behaviors, managing personal behavior, following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas.
Second, the claim 1 and 11 limitations of the method being configured to be performed by one or more processors, and the method comprising determining a unique identifier for the first object; determining, based on one of the four or more first images, a first static characteristic of the first object; determining, based on another of the four or more first images, a second static characteristic of the first object; determining, based on two of the four or more first images, a first dynamic characteristic of the first object; determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; performing a comparison of the second static characteristic to the first static characteristic; determining, in response to the comparison of the second static characteristic to the first static characteristic, that the second static characteristic is approximately equal to the first static characteristic; performing a comparison of the second dynamic characteristic to the first dynamic characteristic; determining, in response to the comparison of the second dynamic characteristic to the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; determining, in response to an approximate equivalence between the second static characteristic and the first static characteristic and an approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving; determining, based on one of the four or more first images, that the first object has crossed a geographic boundary; determining a cost for the first object for moving past the geographic boundary; determining a distance the first object has moved; determining, based on the distance the first object has moved, a cost for movement of the first object; as drafted is/are a process that, under its/their broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting one or more processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic / general purpose computer language, determining in the context of this claim encompasses a user manually observing and judging characteristics from images (e.g. at least one of a make, a model, a year, a color, an outline, a size, or a dimension of the first object), judging whether characteristics are equal, judging movement / geographic boundaries / distance / cost, judging an identifier; performing a comparison in the context of this claim encompasses a user manually evaluating and judging characteristics. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. an observation, evaluation, judgment) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.
The mere recitation of generic computer components (e.g. one or more processors) does not take the claims out of methods of the organizing human activity or mental processes grouping. Accordingly, the claim(s) recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. First, claims 1 and 11 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities and/or mental processes in a computer environment.  The claimed computer components (i.e. one or more processors) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process.  Simply implementing the abstract idea on a generic / general-purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of receiving and its step of receiving four or more first images showing a first object is recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the one or more processors (generic computers) are only being used as a tool in the receiving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. one or more processors); and adding high-level extra-solution and/or post-solution activities (e.g. data gathering). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors to perform determining, comparing (performing a comparison), and charging amounts to no more than mere instructions to ‘apply’ the exception using generic computers.  The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f).
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the receiving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent determining), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. one or more processors) in these steps merely represents using a generic / general-purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs).  Also, the Applicant’s specification ¶[0019-21], ¶[0074] describes the additional element of receiving images at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars of receiving images to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general-purpose computers, and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. how to determine that an object has moved and determine a cost for movement), that is tangentially associated with a technology element (e.g. computers), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1 and 11, and further considering the addition of dependent claims 2-4, 6, 9-10, 12, 14, 16-20, 37-39, 42-45. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components, see Alice (2014), and does not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement, see BASCOM Global Internet v. AT&T Mobility LLC (2016). Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claims 2-3: The geographic boundary limitations of claims 2-3 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 4, 12: The limitations that the first object is a vehicle of claims 4 and 12 merely narrow the previously recited abstract idea limitations.  Also, limiting the first object to a vehicle does no more than generally linking the abstract idea to a field of use (i.e. vehicles) which is not a practical application or significantly more. For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claims 6, 16:  The limitations of receiving, from a sensor located within the first vehicle, the unique identifier of the first vehicle (claim 6) and receiving the unique identifier of the first vehicle from a sensor located within the first vehicle (claim 16) represent an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering, and the sensor is another computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claims 9, 18: The limitations of wherein the account is determined based on the unique identifier of the first object are further directed to a method of organizing human activity (i.e. commercial interaction, managing personal behavior, following rules or instructions); and a mental process (i.e. judgment) as described in the independent claim. Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 10, 19:  The limitation of receiving payment information for the cost from a third-party payment system represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering, and the third-party payment system is another computer component recited at a high level of generality and amounts to using computers as a tool. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs). Furthermore, see the Applicant’s specification ¶[0107] describing the additional element of receiving payment information for the cost from a third-party payment system (a third party parking payment system) at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 14, 37:  The limitation of wherein the unique identifier of the first vehicle is a license plate number, a one-dimensional bar code, a matrix bar code, a parking permit identification number, a disabled placard identification number, or a vehicle registration tag associated with the first vehicle represents an additional element, that is not indicative of a practical application or significantly more.  This limitation further limits the extra-solution receiving step generally links the invention to a field of use / technological environment (e.g. bar codes), which is not a practical application or significantly more. Furthermore, see the Applicant’s specification ¶[0250], ¶[0261] describing the additional element of using license plate number, a one-dimensional bar code, a matrix bar code, a parking permit identification number, a disabled placard identification number, or a vehicle registration tag of the vehicle at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 17, 38:  The limitation of wherein the sensor comprises an RFID chip represents an additional element that is not indicative of a practical application or significantly more.  The RFID chip is another computer component recited at a high level of generality and amounts to using computers as a tool, and represents generally linking the use of the judicial exception to technological environment or field of use (RFID), which is not a practical application or significantly more. Furthermore, see the Applicant’s specification ¶[0204] describing the additional element of using an RFID chip as a sensor within the vehicle at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these limitations do not provide an inventive concept.
Dependent claims 20, 39:  The limitation of wherein the third-party payment system is a third-party pay-by-phone payment system, a third-party pay-by-space payment system, a third-party pay-and-display payment system, or a third-party curbside meter payment system represents an additional element that is not indicative of a practical application or significantly more. The third party pay-by-phone payment system / pay-by-space payment system / pay-and-display payment system / curbside meter payment system is another computer component recited at a high level of generality and amounts to using computers as a tool, and generally links the invention to a field of use (e.g. third party payment systems), which is not a practical application or significantly more. Furthermore, see the Applicant’s specification ¶[0109], ¶[0112], ¶[0126], ¶[0164], ¶[0252], describing the additional element of receiving cost data (and data in general) from third-party pay-by-phone parking payment system, a third-party pay-by-space parking payment system, a third-party pay-and-display parking payment system, or a third-party curbside parking meter payment systems at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 42, 44: The limitations of performing a comparison of the desired static characteristic of the object of interest to at least one of the first static characteristic or the second static characteristic; determining, in response to the comparison of the desired static characteristic of the object of interest to the at least one of the first static characteristic to the second static characteristic, that the desired static characteristic is approximately equal to the at least one of the first static characteristic or the second static characteristic; and determining, in response to an approximate equivalence between the desired static characteristic and the at least one of the first static characteristic or the second static characteristic, that the first object is the object of interest are further directed to methods of organizing human activities (i.e. managing personal behavior, following rules or instructions) / mental processes (i.e. evaluation, judgement) as described in the independent claim.  For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea. Next, the limitation of receiving a desired static characteristic of an object of interest represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), recording a customer’s order (Apple). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claims 43, 45: The limitations of performing a comparison of the desired dynamic characteristic of the object of interest to at least one of the first dynamic characteristic or the second dynamic characteristic; determining, in response to the comparison of the desired dynamic characteristic of the object of interest to the at least one of the first dynamic characteristic to the second dynamic characteristic, that the desired dynamic characteristic is approximately equal to the at least one of the first dynamic characteristic or the second dynamic characteristic; and determining, in response to an approximate equivalence between the desired dynamic characteristic and the at least one of the first dynamic characteristic or the second dynamic characteristic, that the first object is the object of interest are further directed to methods of organizing human activities (i.e. managing personal behavior, following rules or instructions) / mental processes (i.e. evaluation, judgement) as described in the independent claim.  For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea. Next, the limitation of receiving a desired dynamic characteristic of an object of interest represents an additional element that is not indicative of a practical application or significantly more.  Receiving is claimed at a high level of detail and represents the extra-solution activity of data gathering. Furthermore, receiving is claimed at a high level of detail and represents computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), recording a customer’s order (Apple). Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Therefore claims 1 and 11, and the dependent claims 2-4, 6, 9-10, 12, 14, 16-20, 37-39, 42-45 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-4, 6, 9-12, 14, 16-20, 37-39, and 42-45 are ineligible.
Novelty / Non-Obviousness
Claims 1-4, 6, 9-12, 14, 16-20, 37-39, and 42-45 are not rejected under 35 USC 102 or 35 USC 103.  The Examiner knows of no art which teaches or suggests:
“determining, based on another two of the four or more first images, a second dynamic characteristic of the first object; 
performing a comparison of the second dynamic characteristic to the first dynamic characteristic; 
determining, in response to the comparison of the second dynamic characteristic to the first dynamic characteristic, that the second dynamic characteristic is approximately equal to the first dynamic characteristic; 
determining, in response to an approximate equivalence between the second static characteristic and the first static characteristic and an approximate equivalence between the second dynamic characteristic and the first dynamic characteristic, that the first object is moving;
wherein:…
the first dynamic characteristic is a first direction of travel of the first object, and 
the second dynamic characteristic a second direction of travel of the first object;”
as recited in claim 1, and similarly recited in claim 11, interpreting the relative terms ‘approximately equal’ and ‘approximate equivalence’ as within a predetermined difference of magnitude of the first and second static / dynamic characteristics or a ratio between the first and second static / dynamic characteristics is below a predetermined threshold (based on Applicant’s specification ¶[00247-248]).
The closest prior art of Ciolli (2004/0222904 A1) details determining at least four images showing a first object / vehicle; determining a first and second static characteristic; determining based on two of the four first images a first dynamic characteristic of the object (speed and direction).  However, Ciolli does not explicitly state determining direction as the second dynamic characteristic of the object from another two of the four images, comparing the dynamic characteristics and determining that the second dynamic characteristic (direction) is ‘approximately equal; and based on the equivalence of the dynamic characteristic (direction) that the object is moving.
Next, the prior art of Rowsell (2009/0046897 A1) details determining at least six images showing a first object / vehicle; determining a first dynamic characteristic (speed); determining a second dynamic characteristic (speed) from the images; comparing the second dynamic characteristic to the first dynamic characteristic and determining that the speed assessments are within 2% (i.e. approximately equal); determining that the object / vehicle is traveling at a specified speed, i.e. moving.  However, Rowsell does not explicitly state that the first and second dynamic characteristic compared is direction.
Next, the prior art of Mian (2009/0055043 A1) details determining at least three images of a rail vehicle that is traveling in the same direction; determining based on multiple image-based solutions vehicle dynamic characteristics of speed and direction, and then using the image based solutions to cross-reference and compare against previously collected data and then flag data for inconsistencies.  However, Mian does not explicitly state determining the first and second dynamic characteristic from four images, and whether the distance between the first dynamic characteristic and second dynamic characteristic is approximately equal and based on this equivalence the object is moving.
Hence, the art on record fails to collectively teach these features  as substantially required by independent claims 1 and 11, and the dependent claims 2-4, 6, 9-10, 12, 14, 16-20, 37-39, and 42-45.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628